135 Ga. App. 54 (1975)
217 S.E.2d 184
CALLOWAY
v.
HARMS.
50632.
Court of Appeals of Georgia.
Argued May 8, 1975.
Decided June 9, 1975.
I. J. Parkerson, A. Russell Blank, for appellant.
Rich, Bass, Kidd & Witcher, Charles T. Bass, for appellee.
QUILLIAN, Judge.
Under that which was held in Allstate Insurance Co. v. Dobbs, 134 Ga. App. 225 (213 SE2d 915), a dismissal under the provisions of Section 41 (e) of the Civil Practice Act (Code Ann. § 81A-141; Ga. L. 1966, pp. 609, 653) is not on the merits and may be refiled within six months of such dismissal. Code § 3-808, as amended, Ga. L. 1967, pp. 226, 244.
The overruling of the motion in the case sub judice was not error.
Judgment affirmed. Pannell, P. J., and Clark, J., concur.